PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1597


WILDON MANFREDO AQUINO CORDOVA,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   May 13, 2014                      Decided:   July 18, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Petition for review granted and case remanded by published
opinion. Judge Motz wrote the majority opinion, in which Judge
Thacker joined. Judge Agee wrote a dissenting opinion.


ARGUED:   Linda  Anna   Dominguez,  L.A.   DOMINGUEZ  LAW,  LLC,
Baltimore, Maryland, for Petitioner.   Anna Emily Nelson, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
ON BRIEF: Stuart F. Delery, Assistant Attorney General, Melissa
Neiman-Kelting, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
DIANA GRIBBON MOTZ, Circuit Judge:

        Wildon   Manfredo     Aquino    Cordova          (“Aquino”),         a    native     and

citizen of El Salvador, petitions for review of the final order

of the Board of Immigration Appeals (“BIA”).                            For the reasons

that follow, we grant Aquino’s petition for review and remand

the case to the BIA for further proceedings.



                                             I.

        In   July    2010,   Aquino    entered         the     United       States      without

inspection.         Four months later, the Government served him with a

Notice to Appear, charging him as an alien present in the United

States       without    admission      or     parole         pursuant        to    8     U.S.C.

§ 1182(a)(6)(A)(i).           Aquino     conceded         removability            but   sought

protection       through     asylum,    withholding            of    removal,          and   the

Convention Against Torture.             Following a hearing, the IJ issued

an oral opinion denying Aquino’s application for all relief,

which    the     BIA   affirmed.        We       set   forth        below    the       relevant

evidence      concerning     Aquino’s       asylum       application         and     then    the

procedural history of the case.

                                             A.

     Aquino      testified     before       the    Immigration          Judge      (“IJ”)     as

follows.       He first entered the United States illegally in May

2004, at the age of sixteen, and returned to El Salvador in

February      2008     pursuant   to    an       award    of    voluntary          departure.

                                             2
Between his 2008 return to El Salvador and his reentry into the

United States in July 2010, gangs in El Salvador attacked Aquino

four times.

       In February 2008, shortly after his return to El Salvador,

five   members     of   the   violent    Mara    Salvatrucha      gang    (“MS-13”)

accosted Aquino in his front yard.                 When Aquino attempted to

flee to his house, the men tripped him, kicked him in the head

and mouth, and beat him with a baseball bat.                  They threatened to

kill Aquino if he did not join them or pay for their protection.

He   reported     the   incident    to   the    police,    but   the     police   did

nothing in response, telling him simply to stay inside of his

house.      He continued to receive threats from MS-13 members on a

regular basis following this incident.

       In September 2009, a member of the Mara 18 gang, a rival to

MS-13, flashed a gun at Aquino and told him that he would die if

he did not join Mara 18.           Another Mara 18 gang member appeared,

and the two men chased Aquino, shouting that he would die and

allegedly shooting at him as he ran away.                 Aquino again reported

this incident to the police, to no avail.

       On   May   12,    2010,     Aquino      unexpectedly      encountered      his

cousin, Jorge Vidal, who, like Aquino, had recently returned

from the United States.            Vidal told Aquino that he feared for

his life, but before he could explain why, two members of MS-13

approached him and Aquino, shouting, “[T]oday you will die.”

                                         3
Aquino    maintains   that   the   gang   members    shot    at   him   and    his

cousin as they ran away.           Aquino and Vidal found safety in a

field, where Vidal told Aquino that Aquino was now in danger

because he had been seen with Vidal.            Vidal explained that he

had joined Mara 18 and that MS-13 wanted to kill him for his

involvement in the death of an MS-13 member.                The MS-13 members

eventually caught up with Vidal and Aquino.                  One gang member

tried to choke Aquino, and Aquino escaped by hitting him in the

stomach and fleeing the scene.        After this attack, Aquino feared

that MS-13 would kill him because of his kinship ties to Vidal,

a member of Mara 18.

        The final incident occurred eight days later.             Aquino heard

gun shots coming from the front of his house, and, peering out

the window, he saw four members of MS-13 facing his home.                       He

contends that he recognized two of them as the men who had

pursued him and Vidal the week before.              The men shouted, “[W]e

know who you and your cousin [are].                We belong to the MS-13

gang, and now you are going to die.”          The men tried to open the

locked door of Aquino’s home, and, when unsuccessful, kicked and

damaged the gate.        They continued to yell threats and began

shooting.     The shooting assertedly lasted for approximately an

hour.     Aquino hid on the floor during the shooting.                  The gang

members eventually left, but vowed to return until they killed

Aquino.      After    this   incident,    Aquino    resolved      to    flee   El

                                      4
Salvador and return to the United States.                   Six weeks later, on

July 2, 2010, while Aquino was en route to the United States, an

MS-13 member shot and killed his cousin Vidal.

       After the final two incidents, Aquino feared that he would

be murdered if he remained in El Salvador.                      He explained that

“[s]ince my cousin was killed and he was in a gang, [the MS-13]

thought that somehow I belonged to a gang, too, which is not

true.”        He believed that he would be targeted if he returned

“because the villages are very small.                Everybody knows everybody

else.”       Aquino explained that the police would not be able to

protect him and so he would not be safe anywhere in El Salvador.

Although      he    could    live   with    his   father   in   San    Salvador,   he

believed that he would be in even greater danger there.                        Aquino

swore that he has never belonged to a gang and did not wish to

join one.       He also testified that he was engaged to Karina Cruz,

a United States citizen, that she was pregnant with his child,

and that they planned to marry soon. 1

       Aquino presented documentary evidence consistent with his

account.        This evidence included statements from Heidi Reely

(his       cousin   living    in    the    United   States),    Cruz    (his   then-

fiancée), his mother, his sister, Vidal’s mother, and a copy of

Vidal’s death certificate and coroner’s report.

       1
       Aquino and Cruz have since married, and together have a
son, who, like Cruz, is a United States citizen.


                                            5
       In addition, Aquino offered a report from the United States

Agency for International Development, which stated that gangs in

El Salvador dominate certain territories due to corruption.                                The

report      noted   that    “[t]he     judiciary         and      police    systems        are

saturated, and there are not enough personnel in these systems

to manage the problem of gangs,” and it identified San Salvador,

where    Aquino’s     father       lived,       as    one    of    the     “most    violent

departments in the country.”                 Another report prepared by the

Harvard Law School International Human Rights Clinic stated that

individuals are often perceived as gang members simply because

they     are    “young     and     male”    or       because      they    “live[]     in     a

neighborhood known to be the territory of a certain gang.”                                 The

report explained that:

       The police rarely, if ever, provide protection to
       presumed . . . gang members . . . .   By contrast, the
       police themselves generally view these individuals as
       enemies rather than citizens whose rights they should
       protect.   Indeed, [police] officers are thought to be
       complicit in the targeted killings and abuse of
       numerous members of this population.

Aquino also included the Department of State Human Rights Report

on El Salvador, which describes how police there are at times

complicit in gang activities.

       At the end of the hearing, Aquino’s counsel explained that

Aquino was claiming membership in a “particular social group,”

for purposes of 8 U.S.C. § 1101(a)(42)(A), based on kinship ties

to   gang      members,    given    that    members         of    MS-13    had     seen    and

                                            6
associated Aquino with his cousin Vidal, who was a member of

Mara 18.

                                   B.

     The IJ found Aquino’s testimony “credible in part and not

credible in part.”     The court found credible Aquino’s testimony

that gang members harassed and beat him.          But the IJ did not

credit two aspects of Aquino’s testimony.         First, the IJ found

it “highly implausible” that gang members shot at Aquino three

times at close range, given that he suffered no wound.             Second,

the IJ did not credit Aquino’s testimony that, during the final

incident at his home, he recognized two of the four men from the

earlier incident with his cousin.        The IJ reasoned that Aquino

would not have been able to recognize these men because, at the

time they were shooting and yelling that they were going to kill

him, “he [wa]s lying on the floor.”

     The IJ characterized Aquino’s proposed social group as “a

person who is from El Salvador who came to the United States[,]

returned to El Salvador and had problems with a gang, and the

police did not help.”      This, the IJ concluded, did not qualify

as   a   “particular   social   group”   for   purposes   of   8   U.S.C.

§ 1101(a)(42)(A).      The IJ found that Aquino had not suffered

past persecution, and that Aquino’s fear of future persecution,

“although real,” did not amount to “fear based on a reasonable

probability of future persecution.”       The IJ then denied Aquino’s

                                   7
application for asylum, withholding of removal, and protection

under the CAT, and ordered Aquino removed to El Salvador.

     Aquino   appealed   the   IJ’s   ruling   to   the    BIA.   With   his

appeal, Aquino submitted additional documentary evidence that he

maintained was previously unavailable.         These documents included

evidence that one of his uncles, like his cousin, had been a

member of Mara 18 and had been murdered by MS-13 in 2007.

     The BIA dismissed Aquino’s appeal in a three-page opinion.

At the outset, the BIA noted that Aquino waived any claim for

protection under the Convention Against Torture by failing to

raise that claim on appeal. 2         The BIA then affirmed the IJ’s

denial of asylum and withholding of removal.              The BIA concluded

that it “agree[d] with the Immigration Judge that [Aquino’s]

purported social group of family members of persons who have

been killed by rival gang members, as well as being threatened

themselves for refusing to join a gang[], is not a cognizable

social group.”    Alternatively, the BIA concluded that even if

Aquino’s family qualified as a particular social group, he had

not demonstrated a nexus between this proposed social group and

actual or feared persecution.


     2
       Aquino now seeks to challenge the IJ’s denial of his claim
for protection under the Convention Against Torture.      But by
neglecting to raise this claim before the BIA, he has failed to
exhaust his administrative remedies.         We therefore lack
jurisdiction to review this claim. See 8 U.S.C. § 1252(d)(1).


                                      8
       Because the BIA concluded that Aquino had failed to meet

the lower burden of proof required for asylum, it held that he

necessarily failed to meet the higher standard for eligibility

for withholding of removal.           See, e.g., Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010).

       Aquino timely petitioned for review.



                                           II.

       The Immigration and Nationality Act (“INA”) authorizes the

Attorney General to grant asylum to any applicant who proves

eligibility for asylum.             8 U.S.C. § 1158(a)(1).                 An applicant

can   meet   this     burden   by    showing      that     he       has   suffered   past

persecution, or has a well-founded fear of future persecution,

on    account   of    a   protected    ground,         such    as     membership     in   a

“particular social group.”           Id.     § 1101(a)(42)(A).

       The statute does not define “particular social group.”                         The

BIA, however, has defined this term to include three criteria:

“(1) its     members       share    common,           immutable       characteristics,

(2) the      common       characteristics         give        its     members      social

visibility,     and       (3) the    group       is     defined       with   sufficient

particularity to delimit its membership.”                       Martinez v. Holder,

740 F.3d 902, 910 (4th Cir. 2014) (quoting Lizama v. Holder, 629

F.3d 440, 447 (4th Cir. 2011)) (emphasis omitted).



                                           9
      “Persecution involves the infliction or threat of death,

torture, or injury to one’s person or freedom,” on account of a

protected ground.         Qiao Hua Li v. Gonzales, 405 F.3d 171, 177

(4th Cir. 2005) (quotation marks omitted).                       Persecution “occurs

‘on account of’ a protected ground if that ground serves as ‘at

least one central reason for’ the feared persecution.”                       Crespin-

Valladares v. Holder, 632 F.3d 117, 127 (4th Cir. 2011) (quoting

8 U.S.C. § 1158(b)(1)(B)(i)).           The protected ground need not “be

the   central    reason    or    even       a     dominant    central     reason   for

persecution,”     but     it    must    be        more    than     “an   ‘incidental,

tangential,     superficial,     or    subordinate’          reason.”      Quinteros-

Mendoza v. Holder, 556 F.3d 159, 164 (4th Cir. 2009) (quoting In

re J-B-N-, 24 I. & N. Dec. 208, 214 (BIA 2007)).

      When, as here, the BIA adopts and affirms the IJ’s decision

and   supplements    it     with      its        own    opinion,    we   review    both

decisions.      Ai Hua Chen v. Holder, 742 F.3d 171, 177 (4th Cir.

2014).     We review factual findings for substantial evidence,

treating them as conclusive “unless any reasonable adjudicator

would be compelled to conclude to the contrary.”                          Id. at 178

(quoting 8 U.S.C. § 1252(b)(4)(B)).                    We review legal conclusions

de novo.     Crespin-Valladares, 632 F.3d at 124.                    We must uphold

the BIA’s decision unless it is “manifestly contrary to law and

an abuse of discretion.”           Tassi v. Holder, 660 F.3d 710, 719

(4th Cir. 2011).        The BIA abuses its discretion if it fails “to

                                            10
offer     a     reasoned       explanation        for    its     decision,    or   if    it

distort[s] or disregard[s] important aspects of the applicant’s

claim.”         Id.      We    may   not   affirm       the     BIA’s   decision   on   any

conceivable basis, but rather only if “the grounds upon which

the agency acted . . . were those upon which its action can be

sustained.”           Nken v. Holder, 585 F.3d 818, 822 (4th Cir. 2009)

(quoting        SEC     v.    Chenery      Corp.,       318      U.S.   80,   94   (1943)

(“Chenery I”)). 3

      The BIA provided two grounds for dismissing Aquino’s asylum

claim.        First, the BIA affirmed the IJ’s holding that Aquino had

not     demonstrated          membership     in     a    cognizable       social   group.

Alternatively,          the    BIA    concluded         that,    even    if   Aquino    had

established a cognizable social group, he failed to establish a

nexus between that group and the death threats he received from




      3
       A single BIA member issued the non-precedential opinion in
this case.    Accordingly, the BIA opinion is not entitled to
Chevron deference; only Skidmore deference applies.           See
Martinez, 740 F.3d at 909-10. Under this standard, we may “rely
on the agency’s opinions as a ‘body of experience and informed
judgment’ to which we may ‘properly resort for guidance.’” Id.
at 910 (quoting Skidmore v. Swift & Co., 323 U.S. 134, 140
(1944)).   But the extent of such deference “depends upon ‘the
thoroughness evident in [the BIA’s] consideration, the validity
of its reasoning, its consistency with earlier and later
pronouncements, and all those factors which give it power to
persuade.’”    Id.   (alteration in original).     As we explain
within, in this case we do not find the BIA’s reasoning thorough
or persuasive.


                                             11
MS-13.     Aquino         challenges       both      rulings,   which    we   address    in

turn. 4



                                            III.

      Aquino maintains that MS-13 gang members targeted him in

the past, and will target him in the future, because of his

kinship    ties      to    his    cousin        and    uncle,   both    of    whom    MS-13

murdered on account of their membership in a rival gang.                             Citing

to   In   re   C-A-,       23    I.   &    N.     Dec.   951    (BIA    2006),   the    BIA

recognized “that family membership can constitute a particular

social group.”            But the BIA then summarily affirmed the IJ’s

rejection of Aquino’s proposed social group.                           The IJ, however,

had improperly characterized Aquino’s proposed social group as

“a   person    who    is     from     El    Salvador      who    came    to   the    United

States[,] returned to El Salvador and had problems with a gang,

and the police did not help.”                   Thus, the IJ did not analyze the




      4
       In addition, Aquino argues that the IJ clearly erred in
finding not credible his testimony that he was shot at several
times “at close range” and not wounded. Aquino did not testify
that shots were fired at close range.    Thus, the IJ appears to
have premised this finding on a mischaracterization of the
record.   See Tassi, 660 F.3d at 719 (explaining that a court
does not defer to factual findings “that are based on an
inaccurate perception of the record”).       But this error was
harmless. See id. at 725. Neither the IJ nor the BIA relied on
this finding as a ground for denying Aquino’s claims.



                                                12
family-based social group that Aquino actually proposed.                              This

was legal error.        See Crespin-Valladares, 632 F.3d at 125.

      The BIA’s order did not address the IJ’s legal error, nor

did   it   provide      any    reasoning       to    support     its   conclusion     that

Aquino’s proposed social group, which is based upon family ties,

is not cognizable.            “It will not do for a court to be compelled

to guess at the theory underlying the agency’s action; nor can a

court be expected to chisel that which must be precise from what

the agency has left vague and indecisive.”                             Li Fang Lin v.

Mukasey,    517   F.3d        685,   693   (4th      Cir.    2008)     (quoting   SEC    v.

Chenery    Corp.,       332     U.S.     194,       196-97    (1947)     (“Chenery II”)

(internal quotation marks omitted)).

      Rather, the Supreme Court long ago instructed that “the

process    of   review        requires     that      the    grounds    upon   which     the

administrative agency acted be clearly disclosed and adequately

sustained.”       Chenery I, 318 U.S. at 94.                     Accordingly, “when a

BIA order does not demonstrate that the agency has considered an

issue, ‘the proper course, except in rare circumstances, is to

remand     to     the     agency         for        additional       investigation      or

explanation.’”       Nken, 585 F.3d at 822 (quoting INS v. Ventura,

537 U.S. 12, 16 (2002) (per curiam)). 5


      5
       The Government argues that remand is not necessary because
existing case law forecloses Aquino’s proposed social group.
But the cases on which the Government relies involve asylum
(Continued)
                                               13
         Of course, no remand is necessary if the BIA correctly held

that Aquino failed to establish a nexus between his proposed

social group and the death threats he assertedly received from

MS-13.     Accordingly, we turn to the BIA’s nexus holding.



                                        IV.

         The BIA held that Aquino’s kinship ties to his cousin and

uncle, who were gang members killed by a rival gang, did not

constitute a central reason for the attacks Aquino suffered.

The BIA provided two rationales for its nexus holding.

         The BIA’s primary rationale was that Aquino had not shown

that     his    “family    was   uniquely    or   specially   targeted     by   the

criminal gang” (emphasis added).                  The BIA agreed with Aquino

that “the death of his uncle and cousin is relevant to his

case.”         But the BIA reasoned that Aquino “has not established

that a central reason for the attack on his family was related

to   a    protected       ground”   (emphasis     added).     In   other   words,




claims based only on instances of gang recruitment or extortion.
See, e.g., Zelaya v. Holder, 668 F.3d 159 (4th Cir. 2012); In re
S-E-G-, 24 I. & N. Dec. 579 (BIA 2008).      None addresses the
situation at issue here, in which petitioner’s family members,
who belonged to one gang, were killed by a rival gang, and
petitioner contends that this rival gang has targeted him
because of his kinship ties.          Indeed, in Zelaya, the
Government’s principal case, we expressly distinguished the
proposed social group at issue from one involving kinship ties.
668 F.3d at 166.


                                        14
because       Aquino’s   family    members      were   not    targeted       based   on

kinship ties, the BIA reasoned that Aquino could not have been

targeted based on kinship ties.

       We cannot affirm the BIA’s nexus holding on this basis.

The BIA certainly did not err in holding that Aquino’s cousin

and uncle were targeted because of their membership in a rival

gang and not because of their kinship ties.                       But that holding

does    not    provide   a   basis   for      concluding     that   MS-13     did    not

target Aquino on account of his kinship ties to his cousin and

uncle.        Indeed, in another sentence in its opinion, the BIA

itself appears to have held that Aquino’s familial relationship

was in fact a central reason that MS-13 threatened to kill him.

Thus, the BIA concluded that “the motivation of those who shot

at     [Aquino]    and    allegedly      killed     his      [cousin    and    uncle]

was . . . retaliation for [his cousin and uncle’s] membership in

a rival gang.”

       Moreover, that other members of Aquino’s family may not

have been “uniquely or specially targeted” by MS-13 does not

undermine Aquino’s own fear of persecution.                   As we explained in

Crespin-Valladares, even though the petitioner’s family members

in El Salvador remained unharmed by the MS-13, this fact did not

“undermine      the   reasonableness       of    [petitioner’s]        own    fear    of

persecution,      for    [his]    fear   is     premised     on   threats     directed

against him personally.”          632 F.3d at 127 n.6.

                                         15
     The second reason the BIA provided for its nexus holding

was that Aquino “was first targeted and harmed by [MS-13] gang

members purely as an incident of recruitment” (emphasis added).

But this rationale also fails to provide a basis for us to

affirm the BIA’s nexus holding.         This is so because it ignores

Aquino’s testimony as to the latter two attacks by MS-13.            The

BIA committed no error in holding that Aquino’s testimony as to

the first two gang encounters shows nothing more than that both

MS-13 and Mara 18 harassed him for purposes of recruitment or

extortion.      If these two incidents provided the sole basis for

Aquino’s claim, we would have no difficulty affirming the BIA.

     But Aquino testified that, during the final two incidents

in May 2010, he was “no longer just a target for rent money or

for recruitment.”      Instead, in these attacks, MS-13 assertedly

targeted him because it associated him with his cousin, a rival

gang member.     Thus, Aquino testified that:     (1) on May 12, MS-13

assaulted and threatened to kill him and his cousin Vidal, and

that Vidal’s membership in Mara 18 triggered this attack, and

(2) on May 20, MS-13 came to Aquino’s house, identified him as

Vidal’s cousin, and vowed to return to Aquino’s home until they

killed   him.      Moreover,   Aquino   offered   evidence   that   MS-13

subsequently killed his cousin, Vidal, and had previously killed

his uncle, both of whom were members of Mara 18.              We cannot

agree with the Government’s characterization of this evidence as

                                   16
describing nothing more than the “general conditions of upheaval

and   unrest     associated   with   gang    violence.”    Govt’s    Br.    31

(internal quotation marks omitted).           See Crespin-Valladares, 632

F.3d at 126 (rejecting the BIA’s characterization of “the threat

of death” as “mere threats and harassment”).

      “We are acutely aware that our job as a reviewing court is

not to reweigh the evidence.”         Baharon v. Holder, 588 F.3d 228,

233 (4th Cir. 2009).           But “[u]ltimately, in reviewing agency

decisions in immigration matters, it is ‘our responsibility to

ensure    that   unrebutted,    legally     significant   evidence   is    not

arbitrarily ignored by the fact finder,’” Tassi, 660 F.3d at 719

(quoting Baharon, 588 F.3d at 233). 6

      The BIA might have sound reasons for concluding that Aquino

failed to establish the requisite nexus.              But our review is

limited     to     the   reasoning     the     BIA   actually    provided.

“Established precedent dictates that a court may not guess at

what an agency meant to say, but must instead restrict itself to

what the agency actually did say.”               Nken, 585 F.3d at 822.

Here, the BIA’s nexus analysis “fail[ed] to build a rational

bridge between the record and the agency’s legal conclusion.”

      6
       We note that the IJ did not credit Aquino’s assertion that
he recognized two of the four gang members during the final
incident at his home.      But the IJ made no further adverse
credibility findings with respect to this incident. Indeed, the
IJ did not discredit most of Aquino’s testimony as to either of
the May incidents.


                                     17
Mengistu v. Ashcroft, 355 F.3d 1044, 1047 (7th. Cir. 2004).                                  In

such a case, “we are ‘powerless to affirm . . . by substituting

what [we] consider[] to be a more adequate or proper basis.’”

Crespin-Valladares, 632 F.3d at 123 (quoting Chenery II, 332

U.S. at 196 (alterations in original)).

       We    recognize      that        the    BIA      stated    generally         that    it

“considered [Aquino’s] explanations on appeal and d[id] not find

them    to      be   persuasive          or      to     adequately        reconcile        the

inconsistencies and implausibilities in the record.”                                But this

general      statement     does    not        provide    an    alternative       basis     for

affirming      the   BIA’s      decision        because       “[w]e     have   no    way     to

discern the extent to which [this conclusion] was based on an

assessment      of   the   record        distinct       from     the   flawed    reasoning

discussed above.”          Xiao Kui Lin v. Mukasey, 553 F.3d 217, 222

(2d Cir. 2009); see also Stoyanov v. INS, 172 F.3d 731, 735 (9th

Cir.    1999)    (“[W]e      cannot       affirm      the      BIA’s    decision      on    an

alternative      basis     if     the    BIA     describes       that    basis      in     mere

boilerplate language.”).

       Thus, as with Aquino’s proposed social group, the proper

course with regard to nexus is to “remand to the agency for




                                               18
additional investigation or explanation.”    Ventura, 537 U.S. at

16 (quotation marks omitted). 7



                                  V.

     For the foregoing reasons, we grant Aquino’s petition for

review and remand the case to the BIA for proceedings consistent

with this opinion.

                                       PETITION FOR REVIEW GRANTED
                                                 AND CASE REMANDED




     7
       Since the BIA dismissed Aquino’s withholding of removal
claim solely because it found that he failed to meet the lower
burden of proof for asylum, we must also vacate the BIA’s order
dismissing his withholding of removal claim. See, e.g., Li Fang
Lin, 517 F.3d at 694.


                                  19
AGEE, Circuit Judge, dissenting:

       In my view, the majority opinion errs in holding that the

Board of Immigration Appeals (“BIA”) impermissibly applied the

Immigration and Nationality Act (“INA”) in reviewing Aquino’s

application         for    asylum    and     withholding        of    removal.

Specifically, I conclude that the BIA did not err as a matter of

law in its determination that Aquino’s asserted fear does not

bear a nexus to a protected ground and respectfully dissent. *

       The Court must uphold the denial of Aquino’s application

for asylum unless the denial is “manifestly contrary to the law

and    an   abuse    of    discretion.”      8     U.S.C.   §   1252(b)(4)(D).

“[A]dministrative findings of facts are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

country.”       Id. § 1252(b)(4)(B).       Whether Aquino established the

requisite nexus between his proposed social group and the death

threats he alleges is a question of law that the Court reviews

de novo.       Lin v. Mukasey, 517 F.3d 685, 691 (4th Cir. 2008).            In

so    doing,    however,   the   Court   accords    deference   to   the   BIA’s

reasonable interpretation of the INA.              Id. at 691–92; Chevron v.

Nat’l Res. Defense Council, 467 U.S. 837 (1984).                 “Even in the


       *
       I concur with the majority opinion’s holding that Aquino
failed to raise a Convention Against Torture claim before the
BIA and thus failed to exhaust his administrative remedies.
Under 8 U.S.C. § 1252(d)(1) we thus lack jurisdiction to review
his claim.
absence of Chevron deference, we have concluded that we can rely

on the agency’s opinions as a ‘body of experience and informed

judgment’    to    which   we    may    ‘properly         resort     for      guidance.’”

Martinez v. Holder, 740 F.3d 902, 910 (4th Cir. 2014) (quoting

Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)).                               Where, as

here, the BIA adopts the Immigration Judge’s (“IJ”) decision and

includes its own reasons for affirming, the Court reviews both

decisions.        Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir.

2010).

     To     establish      eligibility           for     discretionary        relief          of

asylum, Aquino had the burden of showing that he has a “well-

founded fear of persecution on account of . . . membership in a

particular social group.”             8 U.S.C. § 1101(a)(42)(A); 8 C.F.R.

§ 1208.13(a).        Aquino      faced       a       higher     burden   of       proof       to

establish    eligibility        for    withholding         of    removal      –    he     must

demonstrate “that it is more likely than not that [his] life or

freedom   would     be   threatened      .       .   .   because    of   [his]      .     .    .

membership in a particular social group.”                       Gomis v. Holder, 571

F.3d 353, 359 (4th Cir. 2009) (citing 8 U.S.C. § 1231(b)(3)(A);

8 C.F.R. § 208.16(b)(2)).

     Aquino challenges the IJ and BIA’s determinations that he

had not demonstrated membership in a cognizable social group,

and alternatively, even if he had, had failed to establish a

nexus between that group and the death threats he received from

                                         21
MS-13 members.       The majority concludes that the IJ and BIA’s

determination      that   Aquino    failed       to    establish      the    requisite

nexus   is   based   on   an   error      of    law.      (Maj.     Op.     at   17–18.)

Specifically, the majority opines that “the BIA’s nexus analysis

‘fail[ed] to build a rational bridge between the record and the

agency’s legal conclusion.’”           (Maj. Op. at 17 (quoting Mengistu

v. Ashcroft, 355 F.3d 1044, 1047 (7th Cir. 2004) (alteration in

original).)    I respectfully disagree.

       At the outset, it is necessary to review the IJ and BIA’s

actual holdings.      The IJ concluded that there was no “treatment

of [Aquino] by gang members [that] amounted to past persecution”

and “that [Aquino] ha[d] not been shown to be a member of any

cognizable,    readily     identified          group.”      (A.R.     157.)       While

accepting    Aquino’s     testimony       that    he     had   been   harassed         and

beaten up by gang members, the IJ found it highly implausible

that Aquino had been shot at on multiple occasions at close

range but not harmed.            (A.R. 156.)           The IJ further concluded

that    it   did   “not   find     that    [Aquino]       is   a    member       of    any

particular social group . . . [and] that the fear, although

real, of [Aquino] of gangs, that such fear amounts to a fear

based on a reasonable possibility of future persecution.”                             (A.R.

157.)

       The BIA, in turn, agreed with the IJ’s conclusions, first

reasoning that “[c]onsidering the totality of the circumstances

                                          22
before    the     Immigration         Judge,          we    cannot           conclude      that   his

partial      adverse     credibility             finding          is     clearly         erroneous.”

(A.R.     4.)      The       BIA    recognized             that        the    IJ’s       credibility

determination          was     “based        on        [Aquino’s]             inconsistent        and

implausible testimony, which the Immigration Judge may rely on

in analyzing credibility, and making reasonable inferences among

plausible       possibilities         and    explanations              for        discrepancies    in

the record.”        (A.R. 4.)           The BIA concluded that “[e]ven if the

respondent’s       family       could       be    characterized               as    a    ‘particular

social    group,’       there      is     no     evidence          that        this      family   was

uniquely or specially targeted by the criminal gang, as opposed

to   being      among    the       many     individuals            and        families      randomly

targeted by violent gangs in El Salvador.                               Hence, the degree to

which [Aquino] alleges a fear of persecution due to generalized

violence, his fear does not bear a nexus to a protected ground.”

(A.R. 4.)        Explaining that Aquino had “not established that a

central reason for the attack on his family was related to a

protected ground,” the BIA noted that he “was first targeted and

harmed by gang members purely as an incident of recruitment, and

his refusal to join the MS-1[3] gang, factors which do not bear

a nexus to a protected characteristic.”                           (A.R. 5.)             The BIA went

on   to   conclude       that      Aquino        had       “not    demonstrated            that   his

relatives       were    in     fact     targeted           because           of    their    familial



                                                 23
relationship, much less that [Aquino] would be targeted on this

basis.”    (A.R. 5.)

      It was the province of the agency to weigh the totality of

the   evidence,    including     Aquino’s       credibility.         In      doing    so,

there     was   substantial      evidence       in   the    record      by    which     a

reasonable inference could be reached that Aquino would “not be

targeted on that basis,” i.e., his family relationship.                        The BIA

clearly considered Aquino’s claim that the nexus between he and

his family was the basis for his persecution claim and rejected

it as a failure of proof.

      The BIA did not “fail to build a rational bridge between

the record and the agency’s legal conclusion[s],” (Maj. Op. at

17), but appropriately considered Aquino’s arguments.                        The clear

language of the BIA opinion shows not just that it considered

whether Aquino’s family was a target, but whether Aquino would

also be a target because he was a member of that family; “much

less that [Aquino] would be targeted on this basis,” (A.R. 5).

The BIA reviewed the IJ’s factual findings for clear error –

including the determination of credibility – and concluded that

the IJ’s factual findings were not clearly erroneous.                         Far from

being an error of law, that is precisely the inquiry with which

the IJ and BIA are charged with undertaking.

      I   conclude     that   the    IJ   and    BIA’s     determinations,        after

conducting      that    proper      legal      inquiry,     are   not        manifestly

                                          24
contrary to the law or an abuse of discretion.                        Contrary to the

majority’s hypothesis, both the IJ and BIA offered a reasoned

explanation      for         its    conclusion       that    Aquino     had    failed    to

establish the requisite nexus between his asserted fear and a

protected    ground.               They   considered    Aquino’s      proposed       social

group, along with his assertions of fear, and found that even if

Aquino’s family qualified as a particular social group in this

case,   he   had       not    demonstrated      a    nexus    between    this       proposed

social group and actual or feared persecution by him.                           Because I

am "acutely aware that our job as a reviewing court is not to

reweigh the evidence,” Baharon v. Holder, 588 F.3d 228, 233 (4th

Cir.    2009),     I     would       hold    that    their    analysis        was   neither

manifestly contrary to the law nor an abuse of discretion.                                 I

would deny Aquino’s petition for review, thereby affirming the

BIA’s   decision        to     deny       Aquino’s   application      for      asylum   and

withholding of removal under the INA.                       I therefore respectfully

dissent.




                                               25